Citation Nr: 0111935	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for metastatic 
nasopharyngeal carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1996 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The case was advanced on the Board's 
docket and remanded in November 1997 to the RO to afford the 
veteran a hearing.  A hearing was held at the RO in February 
1998 before the undersigned member of the Board.  

In April 1998, the Board confirmed the decision denying the 
veteran's claim.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2000, the Secretary of Veterans Affairs filed a 
motion for partial summary remand of the case to the Board 
for further proceedings.  The Court granted the motion in a 
July 2000 order.


REMAND

The veteran contends that the VA made a mistake by denying 
his claim for service connection for metastatic 
nasopharyngeal carcinoma.  He argues that it may have been 
caused by his exposure to an unknown source of radiation 
while he was on the island of Diego Garcia.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(d) 
(2000).  

Second, 38 C.F.R. § 3.311(b) (2000) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The list includes skin cancer and any other type of 
cancer and thus covers nasopharyngeal carcinoma.  The 
regulation further states that, if the veteran was exposed to 
ionizing radiation and has one of the radiogenic diseases, 
the case will be referred to the VA Under Secretary for 
Benefits for review as to whether sound scientific and 
medical evidence supports the conclusion that it is at least 
as likely as not that the veteran's disease resulted from 
radiation exposure during service.

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  

In the motion for a partial summary remand, the Secretary 
noted that nasopharyngeal carcinoma is not one of the listed 
diseases under § 3.309.  The Secretary also found that the 
veteran had not presented any medical opinion to support an 
allowance based on direct service connection.  Significantly, 
however, the Secretary concluded that in light of the 
veteran's contention that his cancer may have been due to 
exposure to radiation in service, the Board erred in failing 
to consider 38 C.F.R. § 3.311.  The Secretary stated that 
because the veteran had been diagnosed with a radiogenic 
disease listed under § 3.311 and had alleged in-service 
exposure to radiation, further development was required, to 
include obtaining a dose estimate pursuant to § 3.311(a)(1), 
and then, if it is determined by the dose estimate that the 
veteran was exposed to radiation, the claim must be referred 
to the VA Under Secretary for Benefits for additional 
consideration pursuant to § 3.311(b).  The Board must, 
therefore, remand the case to the RO to undertake this 
development.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Other changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The Act establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see Act, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  If VA is unable to 
obtain information, the RO must notify the claimant of which 
records have not been secured, explain the efforts made to 
obtain those records and describe any further action which 
the VA will take.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, the 
remand which is otherwise necessary to comply with the Court 
order in this case will afford the RO an opportunity to 
provide the veteran with the notice and duty to assist 
provisions contained in the new Veterans Claims Assistance 
Act of 2000.

During the hearing held in February 1998, the veteran 
indicated that unidentified physicians had generally 
suggested that his carcinoma was linked to his service in 
Southeast Asian.  The veteran should be informed under the 
VCAA that any available records or medical opinions which 
support that contention may be helpful in substantiating his 
claim.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should write to the veteran 
and inform him that he submit any 
available records or medical opinions 
that support his contention that his 
carcinoma was linked to time he spent in 
service 

2.  The RO should refer the case to the 
Department of Defense for an assessment 
as to the size and nature of any 
radiation dose received by the veteran in 
service.

3.  Then, if exposure to any radiation 
has been confirmed, the case should be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
veteran's nasopharyngeal cancer resulted 
from exposure to radiation during 
service.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied..  

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of the 
additional evidence and the claim should 
be readjudicated.  If in order, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case which includes all laws and 
regulations applicable to radiation 
related claims by veterans, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless or until 
his is notified by the RO.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


